Citation Nr: 1216187	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of a cracked skull with right zygoma trauma.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1954 to October 1957. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran testified at a hearing in September 2009 before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In February 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further evidentiary development.  The case has been returned to the Board for further appellate review.

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

I. Residuals of a Skull Fracture

After reviewing the record, the Board finds that another remand is unfortunately required in this appeal because the Agency of Original Jurisdiction (AOJ) has not substantially complied with a directive contained in the Board's February 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that AOJ compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that there must be substantial compliance with the terms of a Court or Board remand).  In the February 2011 remand, the Board stated that an additional VA examination was needed to provide a current picture of the service-connected residuals of a skull fracture.  As noted in the Board's remand decision, the Veteran testified at the September 2009 Travel Board hearing that he experiences headaches which he thinks are related to the fracture.  The examiner was specifically asked to discuss the Veterans headaches and determine whether they are a result of, or related to, his skull injury.  

Following the Board's remand, the Veteran underwent a fractures and bone diseases examination in May 2011.  In the May 2011 examination report, the examiner entirely failed to comment on the Veteran's headaches, and indicated "no" regarding whether a medical opinion was requested.  

The Board concludes that the May 2011 VA examination report is inadequate and should have been immediately returned by the AOJ to the examiner for correction due to the examiner's failure to provide a nexus opinion in accordance with the Board's prior remand directive.  Because that did not happen, the Board finds that there has not been substantial compliance with its prior directive and a remand is necessary to obtain another examination and nexus opinion.  See 38 C.F.R. § 19.9 (2011) ("If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision, a Veterans Law Judge or panel of Veterans Law Judges shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken."); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  


II.  Residuals of Tinnitus and Right Eye Injury

The September 2011 rating decision granted the Veteran's claims for entitlement to service connection for both tinnitus and cold sensitivity residuals of an eye injury.  For each of these service-connected disabilities, a 10 percent rating was assigned.  Notice of this rating decision was issued to the Veteran by virtue of a September 8, 2011, letter from the RO.  This letter informed the Veteran that the claims for service connection had been granted, and that he had one year from the date of that letter to appeal the September 2011 rating decision.  In addition, the record reflects that the RO enclosed a VA Form 4107, "Your Rights to Appeal Our Decision." 

Following the issuance of the notice as to the September 2011 rating decision, the Veteran's representative submitted a November 2011 statement which expressed disagreement with the ratings assigned for both the tinnitus and eye injury residuals.  While this statement was filed with the Board instead of with the RO, such filing was appropriate because the Veteran's claims file had been transferred to the Board and, therefore, the Board had assumed jurisdiction over the applicable record.  See 38 C.F.R. §§ 20.201, 20.300 (2011).  Consequently, the November 2011 statement from the Veteran's representative is construed as a notice of disagreement with the RO's determination to separately evaluate both disabilities at 10 percent.  However, no statement of the case has been issued regarding the issues of entitlement to an increased rating.  When no statement of the case has been provided following a Veteran's timely filing of a notice of disagreement, a remand, as opposed to a referral, is required by the Board. Manlincon v. West, 12 Vet. App 238 (1999).  Consequently, these matters are remanded for the purpose of issuing a statement of the case.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment received by the Veteran at the Albany VA Medical Center from July 2011 to the present, as well as any other VA facility where the Veteran has received treatment for residuals of a skull fracture.

2.  Following the completion of the above, the Veteran should be scheduled for a new bones and fractures (or other appropriate) examination by a medical doctor.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (i.e., at least 50 percent probability or greater), that (1) the Veteran's reported headaches are caused by or due to his service-connected cracked skull residuals; and/or (2) whether the headaches are aggravated or made worse by the service-connected cracked skull residuals.  

In providing these opinions, a supporting rationale must be provided that takes into consideration all of the pertinent evidence of record, including the Veteran's lay testimony.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a detailed explanation as to why an opinion cannot be made without resort to speculation.

3.  Issue a statement of the case with respect to the notice of disagreement filed as to entitlement to an initial evaluation greater than 10 percent for tinnitus, and an initial evaluation greater than 10 percent for residuals of an eye injury.  The Veteran should additionally be informed that in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  These issues should be returned to the Board only if a timely substantive appeal is received.  

4.  Following the completion of the above, readjudicate the claim for an initial compensable evaluation for residuals of a cracked skull injury, considering all evidence of record.  If the benefit sought is not granted to the fullest extent possible, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

